DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sejima (US 2016/0370431 A1) in view of Mizuno et al. (US 2006/0181245 A1).
Regarding claim 1, Sejima et al. discloses an energy storage system comprising: a lead-acid battery (31); an electric motor operated by electric power from the lead-acid battery (Par. [035[); a notification unit (100); and a battery management unit (50), wherein the battery management unit (50) defines, based on an open voltage (Vp) of 
The only difference between the claimed invention and Sejima et al. is that the claimed invention recites defines an amount of change in overall internal resistance of the lead-acid battery from the reference state, whereas Sejima et al. does not explicitly discloses.
Mizuno et al. discloses method and apparatus for detecting charged state of a secondary battery and further discloses defines an amount of change in overall internal resistance of the lead-acid battery from the reference state to determine the state of degradation (Mizuno et al.’s par. [296]-[297]).
. 
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sejima (US 2016/0370431 A1) in view of Mizuno et al. (US 2006/0181245 A1) and further in view of Abe et al. (US 2011/0288691 A1).
	Regarding claim 2, Sejima et al. and Mizuno et al. does not explicitly discloses  the first deterioration factor is sulfation at a negative electrode provided in the lead-acid battery, and the second deterioration factor is corrosion of a grid provided in the lead-acid battery. 
	Abe et al. discloses system for control of wind power generation storage battery and further discloses the deterioration factor is the sulfation and corrosion (Abe et al.’ par. [050]).  
It would have been obvious before the effective filing date of the claimed invention to a person having skill in the art to modify Sejima et al. to incorporate the deterioration is the sulfation and corrosion, as taught by Abe et al. the system of Sejima et al. because such deterioration factor is typical way to determine state of health of the battery and involves only routine.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sejima (US 2016/0370431 A1) in view of Sasaki (5,539,318).
Regarding claim 6, Sejima et al. discloses a capacity estimation method for a lead-acid battery, comprising the steps of: defining, based on an open voltage (Column 3, lines8-12) of the lead-acid battery, a first amount of change (Residual) in a capacity of the lead-acid battery from a reference state, correlating with the open voltage and caused by a first deterioration factor (Internal resistance, column 1, lines 44-52); defining, based on the first amount of change in the capacity (Fig. 4) and an amount of change in overall (Full charge state) not correlating with the open voltage and caused, and defining a battery capacity of the lead-acid battery based on the first amount of change (Fig. 4, degradation) in the capacity and the second amount of change in the 57capacity.
The only difference between Sejima et al. and the claimed invention is that the claimed invention recites deterioration causes by internal resistance of the lead-acid battery from the reference state, a second amount of change in the capacity of the lead- acid battery, whereas Sejima et al. does not explicitly disclose.
Sasaki discloses residual capacity meter for electric car battery and further discloses (Sasaki’s column 1, lines 39-50) the deterioration causes by internal resistance of the lead-acid battery from the reference state, a second amount of change in the capacity of the lead- acid battery.
It would have been obvious before the effective filing date of the claimed invention to a person having skill in the art to modify Sejima et al. to incorporate the step of defines, deterioration causes by internal resistance of the lead-acid battery from the .
Allowable Subject Matter
Claims 3-5 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record does not teach or fairly suggest a capacity estimation device for a secondary battery having a second capacity defining unit that defines, based on the defined amount of change in the second internal resistance and a third correlation between a second capacity not correlating with the open voltage and caused by a second deterioration factor of the secondary battery and the second internal resistance, an amount of change in the second capacity of the secondary battery from the reference state; and a first battery capacity defining unit that defines a battery capacity of the secondary battery based on the defined amount of change in the first capacity and the defined amount of change in the second capacity, as recited in the independent claim 3 and in combination with the rest of the limitations of the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Koval J. Melissa can be reached on 571-272-2121.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/VINCENT Q NGUYEN/Primary Examiner, Art Unit 2866                                                                                                                                                                                                        
August 7, 2021